

116 HR 5640 IH: Data Mapping to Save Moms' Lives Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5640IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Butterfield (for himself, Mr. Gianforte, Mrs. Brooks of Indiana, Ms. Kelly of Illinois, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to incorporate data on maternal health outcomes
			 into its broadband health maps.
	
 1.Short titleThis Act may be cited as the Data Mapping to Save Moms' Lives Act. 2.Mapping broadband connectivity and maternal health outcomes (a)Incorporation of maternal health outcome dataThe Federal Communications Commission shall incorporate data on maternal health outcomes for not less than 1 year postpartum, as recommended by the Centers for Disease Control and Prevention under subsection (b), into the broadband health mapping tools of the Commission.
 (b)Consultation with CDCThe Federal Communications Commission shall consult with the Centers for Disease Control and Prevention regarding the maternal health outcomes that should be incorporated into the broadband health mapping tools of the Commission under subsection (a).
			